Faver v Midtown Trackage Ventures, LLC (2017 NY Slip Op 04073)





Faver v Midtown Trackage Ventures, LLC


2017 NY Slip Op 04073


Decided on May 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2017

Friedman, J.P., Moskowitz, Feinman, Gische, Kahn, JJ.


4065 116742/10

[*1]Richard Faver, Plaintiff-Appellant,
vMidtown Trackage Ventures, LLC, et al., Defendants, CB Richard Ellis, Inc., et al., Defendants-Respondents.


Fortunato & Fortunato, PLLC, Brooklyn (Louis A. Badolah of counsel), for appellant.
Faust, Goetz, Schenker & Blee LLP, New York (Todd M. Hellman of counsel), for respondents.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered December 2, 2016, which denied plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) claim as against defendants Lexington Operating Partners, LLC, Warburg Pincus, LLC and Lehr Construction Corp. (collectively defendants), unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff established entitlement to partial summary judgment on his Labor Law § 240(1) claim through his own testimony that he was hit in the arm by an electrical wire that shot out of a section of conduit pipe after being jammed inside, causing the unsecured ladder he was standing on to wobble, which resulted in plaintiff losing his balance and falling to the ground (see Hill v City of New York, 140 AD3d 568, 570 [1st Dept 2016]; Nacewicz v Roman Catholic Church of the Holy Cross, 105 AD3d 402, 403 [1st Dept 2013]).
Defendants failed to raise a triable issue of fact as to whether plaintiff was the sole proximate cause of the accident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2017
CLERK